Name: 2003/484/CFSP: Council Decision 2003/484/CFSP of 27 June 2003 implementing Common Position 2003/280/CFSP in support of the effective implementation of the mandate of the International Criminal Tribunal of the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: international affairs;  civil law;  rights and freedoms;  criminal law;  political geography;  United Nations
 Date Published: 2003-07-01

 Avis juridique important|32003D04842003/484/CFSP: Council Decision 2003/484/CFSP of 27 June 2003 implementing Common Position 2003/280/CFSP in support of the effective implementation of the mandate of the International Criminal Tribunal of the former Yugoslavia (ICTY) Official Journal L 162 , 01/07/2003 P. 0077 - 0079Council Decision 2003/484/CFSPof 27 June 2003implementing Common Position 2003/280/CFSP in support of the effective implementation of the mandate of the International Criminal Tribunal of the former Yugoslavia (ICTY)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Common Position 2003/280/CFSP of 16 April 2003 in support of the effective implementation of the mandate of the ICTY(1), and in particular Article 2 thereof, in conjunction with Article 23(2) of the Treaty on European Union,Whereas:(1) By Common Position 2003/280/CFSP the Council adopted measures to prevent the entry into, or transit through, the territories of Member States of individuals who are engaged in activities which help persons at large continue to evade justice for crimes for which the ICTY has indicted them.(2) Following recommendations from the office of the High Representative for Bosnia and Herzegovina, further individuals should be targeted by those measures,HAS DECIDED AS FOLLOWS:Article 1The list of persons set out in the Annex to Common Position 2003/280/CFSP is hereby replaced by the list set out in the Annex to this Decision.Article 2This Decision shall take effect on the date of its adoption.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 27 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 101, 23.4.2003, p. 22.ANNEXList of persons referred to in Article 11. BJELICA, MilovanDate of birth/Place of birth: 19.10.1958, Rogatica, Bosnia and Herzegovina, SFRYPassport No: 0000148 issued 26.7.1998 in Srpsko SarajevoNational ID No: 1910958130007Aliases: CickoAddress:2. ECIM, LjubanDate of birth/Place of birth: 6/1/1964, Sviljanac, Bosnia and Herzegovina, SFRY.Passport No: 0144290 issued 21/11/1998 in Banja Luka. Date of expiry 21/11/2003.ID: 601964100083Aliases:Address: Ulica Stevana Mokranjca 26, Banja Luka, BiH3. KARADZIC, AleksandarDate of birth/Place of birth: 14.5.1973, Sarajevo Centar, Bosnia and Herzegovina, SFRYPassport No: 0036395. Expired 12.10.1998Aliases: SasaAddress:4. KARADZIC, Ljilana (maiden name: ZELEN)Date of birth/Place of birth: 27.11.1945, Sarajevo Centar, Bosnia and Herzegovina, SFRYDaughter of Vojo and AnkaPassport No/ID No:Aliases:Address:5. KOJIC, RadomirDate of birth/Place of birth: 23.11.1950, Bijela Voda, Sokolac Canton, Bosnia and Herzegovina, SFRYSon of Milanko and ZlatanaPassport No: 3943074 issued on 27.9.2002 in SarajevoAliases: MineurAddress:6. KOVAC, TomislavDate of birth/Place of birth: 4.12.1959, Sarajevo, Bosnia and Herzegovina, SFRYSon of VasoID No: 412959171315Aliases: TomoAddress: Bijela, Montenegro; and Pale, Bosnia and Herzegovina7. KRASIC, PetarDate of birth/Place of birth:Passport No/ID No:Aliases:Address:8. KUJUNDZIC, PedragDate of birth/Place of birth: 30.1.1961, Suho Pole, Doboj, Bosnia and Herzegovina, SFRYSon of VasilijaID No: 30011961120044Aliases:Address: Doboj, Bosnia and Herzegovina9. LUKOVIC, Milorad UlemekDate of birth/Place of birth: 15.5.1968, Belgrade, Serbia, SFRYPassport No/ID No:Aliases: Legija (Forged ID as IVANIC, Zeljko)Address: on the run10. MANDIC, MomciloDate of birth/Place of birth: 1.5.1954, Kalinovik, Bosnia and Herzegovina, SFRYPassport No 0121391 issued 12.5.1999 in Srpsko Sarajevo, Bosnia and HerzegovinaNational ID No: JMB 0105954171511Aliases: MomoAddress:11. RATIC, BrankoDate of birth/Place of birth: 26.11.1957, MIHALJEVCI SL POZEGA, Bosnia and Herzegovina, SFRYPassport No: 0442022 issued 17.9.1999 in Banja Luka. Date of expiry 17.9.2003ID No: 2611957173132Aliases:Address: Ulica Krfska 42, Banja Luka, Bosnia and Herzegovina12. ROGULJIC, SlavkoDate of birth/Place of birth: 15.5.1952, SRPSKA CRNJA HETIN, Serbia, SFRYPassport No/ID No: Valid passport 3747158 issued 12.4.2002 in Banja Luka. Date of expiry: 12.4.2007. Non-valid passport 0020222 issued 25.8.1988 in Banja Luka. Date of expiry: 25.8.2003ID No: 1505952103022. Two children on IDAliases:Address: 21 Vojvode Misica, Laktasi, Bosnia and Herzegovina13. VEINOVIC, VasiljeDate of birth/Place of birth:Passport No/ID No:Aliases: FilaretAddress:14. VRACAR, MilenkoDate of birth/Place of birth: 15.5.1956, Nisavici, Prijedor, Bosnia and Herzegovina, SFRYPassport No/ID No: Valid passport 3965548 issued 29.8.2002 in Banja Luka. Date of expiry: 29.8.2007. Non-valid passports 0280280 issued 4.12.1999 in Banja Luka (date of expiry 4.12.2004) and 0062130 issued 16.9.1998 in Banja Luka (date of expiry 16.9.2003)Aliases:Address: 14 Save Ljuboje, Banja Luka, Bosnia and Herzegovina.